


Exhibit 10.5




Schedule of Omitted Credit Agreement


In accordance with Instruction 2 to Item 601(a) of Regulation S-K, the Credit
Agreement between PDL BioPharma, Inc. (the Company) and Paradigm Spine, LLC,
dated February 14, 2014, has not been filed because it is substantially similar
to the form of credit agreement that was filed as Exhibit 10.56 to the Company’s
Annual Report on Form 10-K filed on March 3, 2014.  The following schedule sets
forth the material details in which the omitted credit agreement differs from
the form of credit agreement that was filed as Exhibit 10.56 to the Company’s
Annual Report on Form 10-K filed on March 3, 2014.




Execution Date
Borrower(s)
Maturity Date
Amount Funded at Closing
Aggregate Available Credit
Additional Funding Conditions
Outstanding Borrowings Interest Rate Per Annum
Interest Only Period
Principal Repayment Schedule
Change in Control Fee
February 14, 2014
Paradigm Spine, LLC
February 14, 2019 or, if, Tranche 2 milestone is achieved and Tranche 2 is
funded by Company, August 14, 2019
$50 million
Up to $75 million
Tranche 1: $50 million funded at Closing
Tranche 2: between $6.25 million and $12.5 million (at Borrower’s discretion)
funded upon attainment of specified revenue milestone on or before December 31,
2014 and the occurrence of at least one positive health group determination
Tranche 3: Up to $12.5 million (at Borrower’s discretion) funded upon attainment
of specified revenue milestone on or before June 30, 2015 and the occurrence of
at least two positive health group determinations
13.0%
During the Interest Only Period, Borrower may elect to pay up to a portion of
interest as PIK Interest, which amount shall be added to the aggregate principal
balance
Ends September 30, 2016
Equal installments commencing on the first payment date after the Interest Only
Period until final maturity
If $56.25 million is funded by Company and Borrower makes certain stock
repurchases, Borrower charged a fee if it undergoes a change in control







